DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 4-10, in the reply filed on 05-04-21 is acknowledged.  The traversal is on the ground(s) that “the pending claims of the instant application do not present a serious search burden on the Examiner”.
This is not found persuasive because 
A) Applicant just ignored the reasons of restriction stated in the Restriction Requirement of 03-04-2021:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 4-10 drawn to a mini smart card, classified in 361/764 (H05K1/185),
Group II. Claims 1-3, drawn to a method of making a mini smart card, classified in 29/829 (H05H3/28).
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
In the instant case, not only the process as claimed can be used to make another and materially different product, for example, the limitations of a circuit layer having a top side and a bottom side and being 0.5 mm thick; two bilayered print layers disposed on the top side and the bottom side of the circuit layer, respectively, and being 0. 1 mm . 
B) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required:
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-3 are withdrawn from consideration as being drawn to a nonelected invention.
This application is in condition for allowance except for the presence of non-elected withdrawn claims 1-3 directed to Group II.  Accordingly, claims 1-3 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected withdrawn claims 1-3 (see above) for allowing the case.
For Claims 1-3:
1-3. (Canceled)

Allowable Subject Matter	
Claims 4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-10 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 4 in combination as claimed, including:
a circuit layer having a top side and a bottom side and being 0.5 mm thick; two bilayered print layers disposed on the top side and the bottom side of the circuit layer, respectively, and being 0.1 mm thick each; and two transparent protective layers disposed on the bilayered print layers, respectively, and being 0.07 mm thick each; wherein the transparent protective layers are disposed on the bilayered print layers, respectively, after a surface layer has been removed from each said bilayered print layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 4 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848